         Case 2:21-cv-00072-AC Document 6 Filed 02/08/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   ANTHONY D. RAY,                                    No. 2:21-cv-0072 AC P
12                       Plaintiff,
13          v.                                          ORDER
14   O. HASEM, et al.,
15                       Defendants.
16

17          Plaintiff has filed a motion for extension of time to file an application to proceed in forma

18   pauperis. ECF No. 5. In support of the motion, plaintiff states that due to the COVID-19

19   pandemic, he has been in a quarantine lockup unit, and that as a result, he has no direct law

20   library access. See id. at 1. Plaintiff also expresses concern that prison staff will continue to fail

21   to promptly address his requests for the appropriate documents needed to properly file the

22   application. See id.

23          Good cause appearing, IT IS HEREBY ORDERED that:

24          1. Plaintiff’s motion for an extension of time (ECF No. 5) is GRANTED, and

25          2. Plaintiff shall have thirty days from the date of this order within which to file an in

26   forma pauperis application.

27   DATED: February 8, 2021

28
